Citation Nr: 1745168	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-04 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for flatfoot, to include right arch and heel pain.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to April 23, 2012, and as 50 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1968, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2008 by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2014). Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he suffers from continual pain from a low back disorder incurred by an in-service accident, continual right arch and heel pain incurred by active service, and a worsening of his service connected PTSD symptoms. 

Service treatment records do contain complaints and treatment for low back pain and foot pain treated with insoles. Further, the Veteran has submitted buddy statements that corroborate his assertions regarding the in-service injury. Since active service, the Veteran has been seen by VA medical providers for complaints of chronic back and foot pain. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. To date, the Veteran has not been afforded a VA examination for his claimed low back or foot disorder.

As to the increased rating claim for PTSD, remand is required for a current examination. When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. Snuffer v. Gober, 10 Vet. App. 400 (1997). The Veteran was last afforded an examination in April 2012. Review of the Veteran's substantive appeal and medical treatment records shows that his symptoms may have worsened since that examination. Therefore, he should be afforded an examination to determine the current severity of his PTSD.

In light of the above considerations, the Board concludes that medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for low back disorder and right arch and heel pain, and his claim for increased evaluation of PTSD. 38 U.S.C.A. § 5103A (West. 2014). Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full physical evaluation in order to determine the current diagnosis or diagnoses of any low back or foot disorder found to be present. The examiner must provide a medical nexus opinion with respect to any low back and foot disorder found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's low back and foot disorders and must discuss the medical probabilities that any such disorder is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file. Additionally, the examiner should determine the current severity of the Veteran's service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his claimed low back disorder and foot disorder. Additionally, schedule a VA psychiatric examination to determine the severity of his service-connected PTSD. The record, including a complete copy of this remand, must be made available to each examiner for review, and the examiner(s) must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

The examiner(s) must accomplish the following:

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder had onset during his service or within one year of service discharge or is otherwise etiologically related to service. 

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's foot disability had onset during his service or within one year of service discharge or is otherwise etiologically related to service. 

* Determine the severity of the Veteran's service connected PTSD. The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD. The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

The examiner should specifically consider any lay statements given by the Veteran and his service buddy concerning any claimed injury while in service. 

A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3. Then readjudicate the claims in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

